       Case 3:20-cv-02039-JPW Document 9-2 Filed 11/23/20 Page 1 of 1




                 CERTIFICATE OF NON-CONCURRENCE

     In accordance with Local Rule 7.1, I hereby certify that I sought concurrence

for the relief sought in this Motion from counsel for Plaintiffs Erin Skalde and

Jarrod Skalde. Doe does not concur in the relief sought in this Motion.



                                     Respectfully submitted,

                                     /s/ Lori Armstrong Halber
                                     Thomas H. Suddath, Jr., Esquire (37811)
                                     Lori Armstrong Halber, Esquire (80762)
                                     1717 Arch Street, Suite 3100
                                     Philadelphia, PA 19103
                                     Tel: (215) 851-8100
                                     tsuddath@ReedSmith.com
                                     larmstronghalber@reedsmith.com

                                     Counsel for Defendants Lemieux Group, L.P.
                                     and Pittsburgh Penguins L.P.

Dated: November 23, 2020
